Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is a Non-Final Office Action.  Claims 1-5, 7-15, 17-20 are currently pending and have been rejected below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/22 has been entered.

Response to Amendment
Applicant’s amendments are acknowledged.   

Response to Arguments
Applicant’s arguments with respect to the newly added amendments have been fully considered, but are moot in view of reevaluation of Standing (See 103 Rejection Below).
Applicant argues:

    PNG
    media_image1.png
    233
    796
    media_image1.png
    Greyscale

Examiner notes in view of Figure 4, 0093, the mappings in Figure 5 are tables with predefined and segregated fields (dimensions) and parameters (semantic signature); and are mapped relating to a similar concept (predefined keywords)

    PNG
    media_image2.png
    299
    735
    media_image2.png
    Greyscale

Examiner responds based on 0064, “each identified match corresponds to a conceptual mapping of a product to a patent document.  In particular, the identified matches represent instances where a product variable, such as a product identifier, attribute or term, overlaps with a patent document attribute or term. (based on Figure 4-the semantic signatures would include word, combination, and sequence matchings). Such overlaps may indicate a relationship. A dot-product operation may be performed on each term vector and each document vector to produce a plurality of mappings between products and patent documents and optionally singular value matches. In an example, the singular value matches may be added to the plurality of mappings derived from the dot-product operations” (Scoring process determines strength of the context matching and to identify relevant entity aligned cluster in context of the input search query
Based on 0023, 0025, 0037, 0106 – system also automatically generates a query based on a semantic signature (stored in knowledge database, self-learns a query and thus self-improves
Based on 0136- established mappings and those confirmed through user feedback can be stored for later use (interpreted as self-learning capability)  In an example, interface 1400, within refinement portion 1406, can include feedback buttons to promote or demote various associations either within a particular search or globally.  Such social voting could be used to refine mappings (within knowledge database) so that, over time, learner module 232 receives dynamic feedback from users to further refine its mapping logic and the existing mappings, (interpreted as self-improving capability) such as product-patent mappings. 

    PNG
    media_image3.png
    154
    773
    media_image3.png
    Greyscale

Based on 0136 - the analysis would be applicable to a time since (or before a next) “refining” of the semantic signature or mappings;
Such social voting could be used to refine mappings so that, over time, learner module 232 receives dynamic feedback from users to further refine its mapping logic and the existing mappings, such as product-patent mappings. (Under BRI, this is temporal prediction; 
0121- Over time, with the acquisition of new information, the semantic signature for a given product may be appended or refined with the new information.
Examiner suggests adding “trend analysis” into claim (and further narrowing spatial prediction) (from US Publication 2017/0365020, Paragraph 0116)
Based on 0135, by training learner module 230 to generate such mappings, new data (such as data extracted from a user manual, a white paper, or a website, can be provided to learner module 230 and mapped to the existing classifications dynamically, without relying on pre-existing mappings. In this instance, International Patent Classifications, for example, can be used as a "Rosetta Stone" to relate search results between different data sources, across domains, between databases, between websites, and between various otherwise unrelated sets of search results. (Under BRI, the use of different data sources indicate a spatial prediction); Examiner suggests further narrowing “spatial prediction”) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

   
Claims 1-5, 7-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Standing (2014/0289675) in view of Olston, C., Najork, M.: Web crawling. Foundations and Trends in Information Retrieval 4(3), 175–246 (2010), hereinafter Web Crawling in view of Srivastava (US Patent 8484217)

Regarding Claim 1, Standing discloses: A hardware processor implemented method for generating strategic competitive intelligence data relevant for an entity, (Figure 1-2, 0022, 0042, 0111) the method comprising: 
storing, in an internal portfolio database, internal intellectual property data of the entity;  (Figure 1-2 (108), 0029 – the Patent Document Data; Further, in some embodiments, any of the data sources may be hosted by a private company and may include pre-processed patent data)
receiving, by a data mining module, technology development data from one or 
more predefined sources, (Figure 1-2 (110, 112, 114), 003-0032, 0043-0044 -ETL Module receiving Trademark, Web Site, Other Data (each source is technology development data)) intellectual property data from the internal portfolio database (Figure 1-2 (108), 0029 – Patent Document Data; Further, in some embodiments, any of the data sources may be hosted by a private company and may include pre-processed patent data)
storing, in an entity rule database, a set of rules relevant for the entity; wherein the set of rules are generated in real-time to identify and retrieve only relevant content from the predefined sources; executing, by a rule engine, the set of rules;  (Examiner notes underlined language is directed to intended use and given limited patentable weight; 
0023-0025, 0037– query rules based on stored semantic signature and/or patent document
(0023] The system may automatically generate a query from terms within the semantic signature for a product and use the generated query to search patent documents that relate to a particular product.  In some embodiments, the system may utilize features or functionality identified in the semantic signature to 
generate search queries to search patent claims to identify patent documents 
including claims that relate to particular features or functionality of the 
product.  In some embodiments, the query may be applied (directed) to claims, 
title, abstract, and summary section s of the document. 
0025 - ….  Alternatively, the system may automatically generate a query based on the semantic signature and use the generated query to search another data source (such as a patent data source, a litigation data source, a financial data source, or any combination thereof) to identify relationships between the product and one or more patent documents within the set of patent documents based on the semantic signature.
0037-In some examples, the product-patent mapping system 102 may automatically generate a query based on the semantic signature and may search patents based on the query.  In other examples, the product-patent mapping system 102 may automatically generate a query based on a patent document and may search the semantic signatures 136 based on the query. 
0040- mappings rules impact queries
[0040] The product-patent mappings can be used as a "Rosetta Stone" to 
translate search terms, concepts, and extracted data between patent documents, 
product literature and trademarks in order to identify relationships.  Further, 
the product-patent mappings may be used to translate search terms, concepts, 
and extracted data between different data sources, between different data types 
(e.g., financial data and technical data), etc. In some embodiments, the 
product-patent mappings may be used to relate search results from a first data 
source to product data or patent data through a third data source that is already correlated to the patent documents (or more generally to the patent 
classifications).  Further, the product-patent mappings may be used to relate 
ancillary data (such as financial data, litigation data, or other data) to a 
product, to a patent, or both.
0041 – query expansion, refinement rules from user queries
[0041] In some embodiments, the Boolean and other search logic 142 can 
translate search queries received from a user device 106 into multiple formats 
and/or multiple queries (using query expansion and query refinement techniques) 
for searching different data sources.  For example, the one or more patent 
document data sources 108 may include multiple databases, which may use 
different data structures and which may be accessible through search 
structures.  In one example, a first patent document data source can be queried 
using Boolean search logic (including logical operators such as AND, OR, 
ANDNOT, and the like) and a second patent document data source uses different 
indicators (such as "+" and "-") to indicate logical operations.  Other data 
sources, such as the other data 114, may use proprietary query structures.  The 
Boolean and other search logic 142 may be configured to translate a received 
query into formats appropriate for each data source, to send the translated 
queries to the various data sources, and to process search results into a set 
of search results.
filtering, by the data mining module, the technology development data and the intellectual property data, based on, the set of rules executed by the rule engine (See Above –queries above would be filtering data searched)
automatically populating, in at least one of an entity aligned cluster database, the filtered technology development data and the intellectual property data, wherein entity aligned cluster databases are created against predefined entity aligned clusters [0094] 
FIG. 5 is a block diagram of a system 500 to map products to patents according to some embodiments.  The system 500 includes the product-patent mapping system 102, which may be configured to search patent documents 108 and semantic signatures 136 (interpreted as the filtered technology development data and the intellectual property data) to identify a subset of patent documents 504 and a subset of semantic signatures 506, which relate to a particular concept.  (interpreted as predefined entity aligned cluster) The correlation system 102 may process the subsets to produce product-patent mappings 502, which may be stored in a memory (interpreted as the entity aligned cluster database)
wherein each entity aligned cluster database among the predefined entity aligned clusters include multiple tables for capturing the data pertaining to a particular entity aligned cluster, (Examiner notes underlined language is directed to intended use and given limited patentable weight; Examiner notes similar to Figure 4, 0093 (product ID (402) and semantic signature (404)); Figure 5 mapped Patent Document – Semantic Signature in Fig 5 is interpreted to be stored in a table) 
wherein the entity aligned clusters are customizable according to an entity requirement (0094, Figure 5- relating to a particular concept); and the entity aligned clusters are hybridized by including both technology and business; (Figure 5, 0094- Examiner interprets the “patent document” and “product semantic signature” as “including both technology and business”), 
wherein the entity aligned cluster database consists of predefined matrices with dimensions and measures as data fields, wherein the filtered AMENDMENT AND RESPONSE UNDER 37 CFR § 1.116Page No: 3technology development data and the intellectual property data is segregated into the measures and attributes, and wherein the filtered technology development data and the intellectual property data are categorized into the particular entity aligned clusters depending on the segregation and predefined keywords associated with the entity aligned clusters as configured in a rule database;(In view of Figure 4, 0093, the tables have predefined and segregated fields (dimensions) and parameters (semantic signature); and are mapped relating to a similar concept (the predefined keywords))
executing, by a query engine an input search query received from a user,   (Figure 11 (1134), Figure 13 (1334) – “Map” button relating to uploaded/selected data; 0136 suggests this is a “particular search”; 0136- “In an example, interface 1400, within refinement portion 1406, can include feedback buttons to promote or demote various associations either within a particular search or globally)’
wherein the query engine incorporates a self-learning capability to store the relevant content from past usages and a self-improving capability to improve execution of the input search query over time; wherein the query engine employs a query knowledge database for utilizing past experience for the self-learning capability, and wherein the query knowledge database is a component of the self-learning capability to store relevant data   (Examiner notes underlined language is directed to intended use and given limited patentable weight; 
1)  [0136] Further, established mappings and those confirmed through user feedback can be stored for later use (interpreted as self-learning capability)  In an example, interface 1400, within refinement portion 1406, can include feedback buttons to promote or demote various associations either within a particular search or globally.  Such social voting could be used to refine mappings (within knowledge database) so that, over time, learner module 232 receives dynamic feedback from users to further refine its mapping logic and the existing mappings, (interpreted as self-improving capability) such as product-patent mappings. 
2) 0023, 0025, 0037, 0106 – system also automatically generates a query based on a semantic signature (stored in knowledge database, self-learns a query and thus self-improves)
wherein the query search engine conducts search, based on the set of rules, by: 
filtration of the plurality of entity aligned cluster, based on context matching to identity at least one relevant entity aligned cluster for executing the input search query; 
[0094] FIG. 5 is a block diagram of a system 500 to map products to patents according to some embodiments.  The system 500 includes the product-patent mapping system 102, which may be configured to search patent documents 108 and semantic signatures 136 to identify a subset of patent documents 504 and a subset of semantic signatures 506, which relate to a particular concept. (filtering by entity aligned clusters). The correlation system 102 may process the subsets to produce product-patent mappings 502, which may be stored in a memory  
(0058-0074–concept mapping scoring process; LSA, LDA, Bayesian inference 
 [0059] Optionally, it is possible to utilize the product sparse matrix and the 
patent document sparse matrix to generate concept mappings between products and patent documents….
[0060] Equation 4 makes it possible to compare documents in a concept space by comparing decomposed document vectors, for example using cosine similarity, to identify clusters of documents.  Cosine similarity refers to a technique of determining a cosine angle between two vectors (such as two term vectors or two document vectors), where the angle represents a measure of similarity between the two vectors.  An example of document vector singular decomposition is depicted in Equation 5.
[0063] Once translated, such queries [circumflex over (q)] can be applied to 
the document or term vectors to identify document clusters or term clusters, 
conceptually, based on the query term.
0064-…each identified match corresponds to a conceptual mapping of a product to a patent document.  In particular, the identified matches represent instances where a product variable, such as a product identifier, attribute or term, overlaps with a patent document attribute or term.  Such overlaps may indicate a relationship.  A dot-product operation may be performed on each term vector and each document vector to produce a plurality of mappings between products and patent documents and optionally singular value matches.  In an example, the singular value matches may be added to the plurality of mappings derived from the dot-product operations.
0074- Though LSA, LDA, and naive-Bayes techniques are discussed above as separately applied operations, in some instances, it may be desirable to apply 
each of those operations and to selectively combine the results to refine the 
mappings.)
wherein the context matching is achieved by matching a context stored in the rule database as a statement with input search query, in the form of text is matched by word matching and combination and sequence matching, and wherein a scoring process is utilized in context matching to determine a strength of the context matching and to identify relevant entity aligned cluster in context of the input search query; (0064-…each identified match corresponds to a conceptual mapping of a product to a patent document.  In particular, the identified matches represent instances where a product variable, such as a product identifier, attribute or term, overlaps with a patent document attribute or term. (based on Figure 4-the semantic signatures would include word, combination, and sequence matchings). Such overlaps may indicate a relationship. A dot-product operation may be performed on each term vector and each document vector to produce a plurality of mappings between products and patent documents and optionally singular value matches. In an example, the singular value matches may be added to the plurality of mappings derived from the dot-product operations.  (Scoring process determines strength of the context matching and to identify relevant entity aligned cluster in context of the input search query)
a second level of search performed only in the identified at least one relevant entity aligned cluster, based on keywords, to reduce a search throughput time;
(0035(middle)- …In some examples, the semantic search logic 140 may automatically perform a directed semantic search (keywords) on a set of documents retrieved by Boolean and other search logic 142, on a subset of the semantic signatures 136 identified by the Boolean and other search logic 142, or any combination thereof.  A "directed semantic search" refers to a semantic search within an identified subset of documents in a document space and/or within portions of the documents of the subset (such as within pre-determined sections of the documents).   
populating, by an aggregator, relevancy scores in a first matrix specific to internal intellectual property data (PORTD matrix) and a second matrix specific to technology development data (EXTD matrix), based on output of said query engine, (Figure 12, 7, 0099 (“matrix”) –Figure 12 and Figure 7 both matrices to display product-to-patent mappings; based on 0099, under BRI, a “number of sources” is a score;
First matrix, PORTD – Product- Individual Patent (Specific to Patent) - Source Information “number of documents” for each Patent
Second matrix, EXTD – Product (Specific to Technology Development) – Patent Portfolio – Source Information “number of documents”;
for each unique data set in a predetermined entity aligned cluster database (Examiner notes the mappings would correspond to the memory that includes, “a subset of patent documents 504 and a subset of semantic signatures 506, which relate to a particular concept,” referenced in Figure 5, 0093)
aggregating, by the aggregator, the relevancy scores using the EXTD matrix and PORTD matrix and generating output data (AGGD matrix);  (Figure 12 Matrix -combining all information)  
analyzing, by an analytics engine the AGGD matrix based on the set of rules, wherein output of the analytics engine is data describing the output of the aggregator, and predicting strategic competitive intelligence data relevant for the entity based on performed analysis (Figure 11 (1132), 0121, 0132 – Report Type – Detailed Patent Associations; Generalized Associations (aggregate concepts); Risk Probability; other;
0121 - Check boxes and report selection options 1132 may be accessed by the user to select a type of report with which to present the mapping results. In an example, it may be desirable to select a report that provides the mappings in terms of “aggregate concepts” or generalized technology associations so that the user is not inadvertently put on notice of an existing patent that a product may infringe. Thus, a user may select the “Generalized Associations” report to see a generalized or conceptual list of related patent subject matter. In another example, the user may select a risk probability report that may provide a list of patent documents listed according to possible threats to products. Detailed Patent Associations may be selected to see a mapping of products to patents and/or patent claims which may be used for licensing and/or litigation analysis. Alternatively, the report may be used to map a company's patents to its products to provide evidence that the products are covered by the patents. In an example, the evidence that the patents cover the company's patents may be used to seek tax benefits, for example, in the United Kingdom or other countries where such tax incentives may exist.
0132 - Alternatively, the output may include general attributes (with no display of individual patents) including aggregate concepts (to avoid willful infringement issues). In this example, the aggregate concepts may be accessible by the user to drill down into more specific concepts. In another example, the output may include a risk probability, including patent litigation information, patent owner information (litigation history, competitive information, threat information, etc.), and other information. Further, the output may include user accessible control elements allowing the user to filter based on company size, industry, similarity, risk, revenue, specific products, and other attributes
wherein the strategic competitive intelligence data relevant for the entity is predicted by performing extrapolative analysis over a period of time.  (See 0121, 0136 –the analysis would be applicable to a time since (or before a next) “refining” of the semantic signature or mappings;
0121- Over time, with the acquisition of new information, the semantic signature for a given product may be appended or refined with the new information.
0136- Such social voting could be used to refine mappings so that, over time, learner module 232 receives dynamic feedback from users to further refine its mapping logic and the existing mappings, such as product-patent mappings.)
and wherein the extrapolative analysis involves temporal prediction and spatial prediction. [0136] …Such social voting could be used to refine mappings so that, over time, learner module 232 receives dynamic feedback from users to further refine its mapping logic and the existing mappings, such as product-patent mappings. (Under BRI, this is temporal prediction; 
the analysis would be applicable to a time since (or before a next) “refining” of the semantic signature or mappings;
0121- Over time, with the acquisition of new information, the semantic signature for a given product may be appended or refined with the new information.
Examiner suggests adding into claim trend analysis in Applicant’s Spec 0116)
0135- …By training learner module 230 to generate such mappings, new data (such as data extracted from a user manual, a white paper, or a website, can be provided to learner module 230 and mapped to the existing classifications dynamically, without relying on pre-existing mappings. In this instance, International Patent Classifications, for example, can be used as a "Rosetta Stone" to relate search results between different data sources, across domains, between databases, between websites, and between various otherwise unrelated sets of search results. (Under BRI, the use of different data sources indicate a spatial prediction)) 


Standing further discloses: 0054, 0076, 0118 – “…The system may scrape data from corporate web sites and other data sources to add terms to the semantic signature using the ETL module 122.”  “…,the system may acquire text data corresponding to a particular product name by scraping such data from the website of the owner/manufacturer of the product…”)
Standing does not explicitly state: wherein the entity rule database includes an first level of search restriction by implementing one of whitelist of websites to search and blacklist of websites to ignore search;
Web crawling discloses this limitation 

    PNG
    media_image4.png
    788
    503
    media_image4.png
    Greyscale

Standing discloses scraping data from corporate web sites and the website of the owner/manufacturer of the product.									The sole difference between Standing and the claimed subject matter is Standing does not disclose the entity rule database includes an initial level of search restriction by implementing one of whitelist of websites to search and blacklist of websites to ignore search.   “Web crawling” teaches “a survey of the science and practice of web crawling.” Web crawling shows web crawler rules including whitelist and blacklist of websites, was known in the prior art at the time of the invention. 							Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of Web Crawling’s rules for whitelists of websites to search and blacklist of websites to ignore search- for Standing’s scraping of corporate and owner/manufacturer web sites.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.				Standing does not explicitly state:   wherein the data describing the output is derived from the analysis upon comparing the aggregated scores with a dynamically generated cut off score.    Srivastava discloses this limitation (Figure 10 (1050), 14(39-58) - In step 1050, the data item is compared against a threshold score.  If the data item's score does not meet a lower bound (step 1050, no), the data may be discarded (step 1031).  If the data item's score meets or exceeds an upper bound (step 1050, yes), the data item may be considered relevant to the topic and may be treated as such, for example, by sending an alert about the data item (step 1051).													6(40-59)- Real-Time In-Memory Processing -  Moreover, in some embodiments, most or all of the operations of system 200 may be performed completely in memory and in real time.  Specifically, information from various data sources may be input into system 200 as soon as it is received.  As all incoming data flows through system 200, it is temporarily stored in volatile memory, evaluated for relevancy in real-time, and, if determined to be non-relevant, discarded from memory in a stateless manner.  Only information that is determined to be relevant may be stored in persistent memory.  By processing all data in real time and entirely within volatile memory, system 200 may analyze arbitrarily large amounts of data without suffering any significant performance disadvantages.  This aspect of the invention stands in contrast to traditional search tools, such as collect and search programs, which first either collect or index data in persistent memory before analyzing it, thus creating a situation in which performance is inversely proportional to the size of the data being analyzed.)  													It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to associate Srivastava’s comparing with a dynamically generated cut-off score, to Standing in view of Web Crawling’s score, helping to determine which data items are relevant to a topic (14(39-58))
Regarding Claim 2, Standing in view of Web Crawling in view of Srivastava discloses: The method of claim 1, wherein the intellectual property data comprises at least patent data, published patent application data, company’s pre-processed patent data (0029). Further it is noted that while Standing does not expressly teach the specific type of data (copyright data, design data, trademark data, trade secret data and geographical indication data) as recited in the claims, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific type of terms used.  Further, the structural elements remain the same regardless of the type of terms utilized.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP  2106.

Regarding Claim 3, Standing in view of Web Crawling in view of Srivastava The method of claim 1, wherein the technology development data comprises of trademark data, text from USPTO website, proprietary information (0029); alternatively- whitepapers (that includes functional and/or structural details of a product), ERP data, proprietary information, user-uploaded documents (0030, 0047) Further it is noted that while Standing does not expressly teach the specific type of data (published patent documents, scientific and technology journal publications) as recited in the claims, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific type of terms used.  Further, the structural elements remain the same regardless of the type of terms utilized.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP  2106.

Regarding Claim 4, Standing in view of Web Crawling in view of Srivastava discloses The method of claim 1, wherein said one or more predefined sources comprises of at least one of blogs, news feeds, audio, video websites, company reports, intellectual property database websites, and social media. (0029-0030- USPTO website, proprietary information)
 
Regarding Claim 5, Standing in view of Web Crawling in view of Srivastava discloses The method of claim 1, wherein the technology development data and the intellectual property data received by the data mining module are generated by a method selected from a group consisting of crawling, by a web crawler through World Wide Web, receiving RSS feeds directly from a website, receiving, by an input module, any relevant data provided by an user, or any combination thereof.  (0054, 0076, 0118 – scrape; 0029, 0030 – provided by a user) 

Regarding Claim 7, Standing in view of Web Crawling in view of Srivastava discloses The method of claim 1. Standing does not explicitly state.  Web crawling teaches:  wherein receiving, by a data mining module, is performed periodically based on an interval defined by said entity and stored in an entity rule database. (187) 
    PNG
    media_image5.png
    377
    854
    media_image5.png
    Greyscale

Standing discloses “an extract-transform-load (ETL) module 122 configured to extract text, metadata, link information and other data from retrieved documents and web pages” (0031). However, Standing does not explicitly teach the data mining is performed periodically based on an interval defined by said entity and stored in the entity rule database. Web crawling teaches “a crawler may have a policy to delay subsequent requests to a server by a multiple (say 10×) of the time it took to download the last page from that server. This policy ensures that the crawler consumes a bounded fraction of the web server’s resources.  Web crawling shows that data mining performed periodically based on an interval defined by said entity and stored in a database, was known in the prior art at the time of the invention. 					 As in Web crawling, it is within the capabilities of one of ordinary skill in the art to perform data mining periodically based on an interval defined by said entity and stored in an entity rule database, with a predicted improvement of consuming a bounded fraction of a web server’s resources (187). 								It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the periodic data mining based on an interval defined by said entity and stored in an entity rule database, as in the improvement discussed in Web Crawling, within Standing’s in view of Web Crawling’s in view of Srivastava’s data scraping.

Regarding Claim 8, Standing in view of Web Crawling in view of Srivastava discloses The method of claim 1, wherein the entity aligned cluster database consists of predefined matrices with dimensions and measures as data fields. (Figure 5, 0094 mappings – the matrices would be 1*2 (Patent Document-Semantic Signature) (interpreted as dimensions); Examiner further notes the concept relating the subset of patent documents 504 and a subset of semantic signatures 506 may also be considered the dimension; based on 0022, the “product semantic signature” (in the data field of Figure 5) is a measure of statistically significance (based on “the semantic signature may be an aggregation of statistically significant excerpts extracted from the retrieved files, which excerpts relate to core functionality or features of the product.” See 0022- In another example, the semantic signature may be an aggregation of statistically significant excerpts extracted from the retrieved files, which excerpts relate to core functionality or features of the product.  Over time, with the acquisition of new information, the semantic signature for a given product may be appended or refined with the new information.) 

Regarding Claim 9, Standing in view of Web Crawling in view of Srivastava discloses The method of claim 1, wherein number of columns of PORTD matrix is equal to the number of types of intellectual property present in the internal portfolio database (Standing, Figure 12 – “3”; 0029 – publicly available patent data; published patent application data (defensive patent publications); company’s pre-processed patent data) and number of columns of EXTD matrix (Figure 12 – “3”) is “3” and the number of rows of PORTD matrix is “2” (Figure 12 – each patent associated to the product).   However, Standing’s Figure 12 does not teach the number of columns of EXTD matrix (Figure 12 – “3”) and the number of rows of PORTD matrix (2- patents) are equal.  However, Standing’s Figure 7 teaches “3” rows that are Patent Identifiers, inputted and mapped to products.  (“In some embodiments, multiple patent identifiers 702 may be provided as seed data, and the mapping table 700 may list all of the products that have been mapped to at least one of the patent identifiers.”)
The sole difference between Standing, Figure 12 and the claimed subject matter is that Standing, Figure 12 does not disclose that the number of rows of the PORTD matrix (number of patents) are “3.”    Standing, Figure 7 teaches “3” rows of Patent Identifiers that were inputted to be mapped to products.   Since each individual element and its function are shown in the prior art, albeit shown in separate embodiments, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of Standing’s Figure 7’s 3 rows of Patents, for Standing’s in view of Web Crawling in view of Srivastava’s Figure 12’s 2 rows of Patents,  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Regarding Claim 10, Standing in view of Web Crawling in view of Srivastava discloses The method of claim 1 further comprises displaying, by a display unit, the output of the analytics engine.  (Figure 12)

Claims 11-20, are rejected based on same citations and rationale as applied to Claims 1- 10, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623